Citation Nr: 0303985	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than January 30, 
1998, for the award of a 70 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
January 1971 and from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  On December 14, 1992, the veteran filed a claim for 
service connection for post-traumatic stress disorder (PTSD); 
the claim was ultimately granted by the RO in an October 1997 
rating decision, which awarded a 30 percent disability 
evaluation, effective from December 1992.

2.  In November 1997, the veteran submitted a written 
statement that acknowledged his receipt of the October 1997 
rating decision and requested a temporary total rating for VA 
hospitalization from February to March 1996.

3.  In December 1997, the RO received VA hospital records and 
Fresno Vet Center records, dated in October and November 
1997, that were construed as an informal claim for an 
increased rating for the veteran's service-connected PTSD.

4.  In a January 1998 decision, the RO confirmed and 
continued the assigned 30 percent rating for the veteran's 
service-connected PTSD; and in a letter dated the same month, 
the RO notified the veteran of the action taken on his claim, 
and of his appellate rights.

5.  On November 14, 1998, the RO received a written statement 
from the veteran in which he asserted that his service-
connected PTSD had worsened and warranted an increased 
evaluation and, on December 21, 1998, the RO received the 
veteran's statement in which he requested re-evaluation of 
his service-connected PTSD; a February 2000 RO rating action 
granted a 70 percent disability evaluation for PTSD, 
effective from January 30, 1998.

6.  In June 2000, the veteran submitted written disagreement 
with the effective date of the assigned 70 percent rating for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date for an increased rating to 
70 percent for post-traumatic stress disorder, prior to 
January 30, 1998, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record of evidence reflects that the veteran's claim for 
service connection and compensation for PTSD was initially 
filed on December 14, 1992.  In connection with this claim, 
the RO reviewed the veteran's service medical and personnel 
records.  VA and non-VA medical records, dated from November 
1992 to July 1993, were also associated with the claims file.  
A February 1993 statement from D.S., a licensed clinical 
social worker, indicates that the veteran might have PTSD.  
VA hospitalized the veteran from February to March 1993.  The 
final diagnoses were major depression and PTSD, and a score 
of 65 was assigned on the Global Assessment of Functioning 
(GAF) scale.  In March 1993, the VA medical evidence shows 
that the veteran was diagnosed with major depression, PTSD, 
and substantive abuse.  A GAF score of 50 was assigned and he 
was referred for specialized inpatient PTSD treatment.  VA 
hospitalized the veteran from March to April 1993, at which 
time the discharge diagnosis was intermittent explosive 
disorder and a GAF score of 55 to 60 was assigned.

A July 1993 VA examination report diagnosed moderate to 
severe PTSD and assigned a GAF score of 45.  The VA examiner 
commented that, based upon the examination findings and a 
review of the veteran's records, his prognosis was poor.  It 
was noted that the veteran had two prior hospitalizations for 
PTSD symptoms, an intermittent explosive disorder, and major 
depression.  The VA examiner commented that the veteran might 
have difficulty interacting with the public and relating with 
supervisors and coworkers.  

A November 1993 rating decision denied service connection for 
PTSD, due to a lack of verified stressor events in service.  
The veteran submitted a timely substantive appeal as to this 
claim.  In conjunction with his appeal, additional VA and 
non-VA medical evidence, dated from 1993 to 1995, was 
reviewed by the RO.  

A January 1993 VA Agent Orange examination report reflects 
the veteran's complaints of flashbacks of combat-related 
experiences, insomnia, and depression, with a recent suicidal 
attempt.  He was irritable and short-tempered.  He had been 
married three times, with two divorces.  PTSD was diagnosed.  
A May 1993 VA psychological evaluation report indicates that 
test results showed the veteran was depressed and anxious.  
It was noted that he suffered from an underlying thought 
disorder that extensively compromised the accuracy and 
reliability of his perceptual processing.  A June 1993 VA 
record reveals that the veteran was drinking alcohol and had 
two recent suicide attempts.  He actively had PTSD symptoms, 
and was referred for entry into the VA PTSD program.  Records 
dated during 1994 reflect the veteran's treatment for PTSD.  
In May 1994, the veteran testified at a personal hearing at 
the RO regarding his stressful events in service.

A July 1994 VA psychiatric examination report reflects the 
veteran's complaints of combat related insomnia and 
nightmares.  It was noted that the Fresno Vet Center had 
treated the veteran since October 1992 and, eight months 
before, he had begun attending a PTSD group on a regular 
basis.  VA had also treated the veteran regularly with two 
hospitalizations after suicide attempts in February and March 
1993.  He reported a history of alcohol abuse in the past, 
without any alcohol to drink in one year and no history of 
illicit drug use.  PTSD was diagnosed and a GAF score of 65 
was assigned.  

An October 1995 statement from the veteran's VA treating 
psychiatrist indicates that his psychiatric disorder was 
treated with regular outpatient therapy and prescribed 
medications.  The veteran's condition was described as 
fragile and it was noted that his symptomatology interfered 
with his ability to concentrate at tasks.

VA hospitalized the veteran from October to November 1995 for 
treatment of PTSD.  He participated in-group and individual 
therapy, and took prescribed medication.  In March 1996 the 
RO denied service connection for PTSD.

Thereafter, the RO received additional medical evidence 
including a VA hospital summary, dated from January to March 
1996, that diagnosed the veteran with major depressive 
episode, severe, with psychotic features (psychosis 
resolved), and PTSD by history.  A GAF score of 60 was 
assigned.  In September 1996, the veteran submitted a 
statement of his alleged stressor events in service.  VA 
medical records dated from April 1996 to January 1997 reflect 
the veteran's continued treatment for PTSD.  In March 1997, 
the veteran testified at another personal hearing at the RO 
regarding his stressful events in service.  He said he had 
not worked in six years and that he received regular 
psychiatric treatment at VA for his PTSD.

In an October 1997 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent disability 
evaluation, effective from December 14, 1992.  In an undated 
written statement received on November 12, 1997, the veteran 
acknowledged receipt of the rating decision, and requested a 
temporary total rating for his VA hospitalization from 
February to March 1996.  

On December 24, 1997, the RO received additional medical 
evidence, in the form of VA medical records dated in October 
and November 1997, which were construed as an informal claim 
for an increased rating for the veteran's service-connected 
PTSD.  Added to the record was a VA hospital report, dated in 
October and November 1997, and showing that the veteran was 
hospitalized for an adjustment disorder and PTSD.  At 
admission, he had mild suicidal ideation but, after 
admission, he no longer felt suicidal and was less anxious.  
He felt depressed because his counselor was out of town and 
he could not contact his family.  On examination, he was 
alert and oriented, his affect was bright, and his speech was 
spontaneous.  Insight and judgment were fair.  At discharge, 
he denied suicidal or homicidal ideation.  

Also added to the file was a November 1997 statement from a 
social worker at the Fresno Vet Center showing that the 
veteran continued to receive group and individual therapy 
sessions.  The veteran was depressed and agitated, and a GAF 
score of 38 was assigned, with an indication of severe 
occupational and social impairment.

In a January 1998 rating decision, the RO confirmed and 
continued the previously assigned 30 percent rating for the 
veteran's service-connected PTSD.  In a January 1998 letter 
to the veteran, the RO notified him of the action taken on 
his claim and of his appellate rights.  The veteran did not 
appeal that determination, and it became final.

On November 14, 1998, the RO received the veteran's written 
claim for an increased rating for his service-connected PTSD.  
He indicated that, in September 1998, VA had hospitalized him 
for treatment of PTSD, and that he continued to receive 
inpatient care.  On December 21, 1998, the RO received the 
veteran's written request for revaluation of his service-
connected PTSD and for a temporary total rating for his 
September to December 1998 VA hospitalization for PTSD 
treatment.  In January 1999, the veteran submitted a claim 
for a total rating based upon individual unemployability due 
to service-connected disability (TDIU).  In conjunction with 
the claims, the RO reviewed additional VA medical records, 
dated from January 30, 1998, to May 18, 1999.  This evidence 
reflects that when seen by VA on January 30, 1998, the 
veteran had fair eye contact and was disheveled and unkempt.  
His speech was coherent and relevant and his mood was "ok".  
The diagnoses were PTSD and chronic major depressive 
disorder.  

Days later, VA hospitalized the veteran in February 1998 for 
treatment of suicidal ideation and a plan.  It was noted that 
the veteran's mother had died in December 1997, his father 
was hospitalized with pneumonia, and his brother had 
attempted suicide by overdose and was in a critical care 
unit.  The pertinent diagnoses were adjustment disorder with 
disturbance of mood, alcohol abuse, PTSD, and bereavement.  A 
GAF score of 50 was assigned.

The evidence demonstrates that VA hospitalized the veteran 
again from June to July 1998, after evaluation, secondary to 
suicidal and homicidal ideation.  The pertinent diagnoses 
were adjustment disorder consistent with dysthymic versus 
major depression, PTSD, and history of alcohol abuse.  A GAF 
score of 55 was assigned.  The medical records further 
document that VA hospitalized the veteran from September to 
December 1998 for participation in the specialized 
residential treatment unit for PTSD.  He had medical and 
psychiatric assessment, psychological testing, and medication 
evaluations.  He participated in individual and group 
psychotherapy.  Discharge diagnoses included PTSD and major 
depression, recurrent, with psychotic features.  A GAF score 
of 50 was assigned.

A January 1999 statement from a Fresno Vet Center social 
worker indicates that the veteran continued to receive 
individual and group therapy and he was hospitalized in 1997 
and 1998.  A GAF score of 40 was assigned, with severe 
occupational and social impairment.

A January 1999 statement from a VA psychiatrist indicates 
that the veteran experienced intrusive combat related 
thoughts and nightmares; night sweats, exaggerated startle 
response, diminished concentration, and diminished short-term 
memory.  The veteran had sleep difficulty, irritability, and 
outbursts of anger and hypervigilance.  Treatment included 
prescribed antipsychotic medication and regular 
psychotherapy.

A May 1999 VA psychiatric examination report diagnosed PTSD 
and assigned a GAF score of 45.  It was noted that the 
veteran was well known to the VA system with a long history 
of hospitalizations, and seemed to be functioning at more of 
a baseline.  He seemed quite depressed but not angry, and did 
not have psychotic symptoms, as shown in the past.

In February 2000, the RO granted a 70 percent evaluation for 
the veteran's service-connected PTSD and a TDIU, both claims 
effective from January 30, 1998.  In June and October 2000 
written statements, the veteran contended that his 70 percent 
disability rating should granted from December 14, 1992 on 
the basis that he had "continuously prosecuted" his claim.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an effective date earlier than 
January 30, 1998, for the grant of a 70 percent rating for 
PTSD.  Before addressing this issue, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination obtained in May 1999 fulfills 
these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an earlier 
effective date.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in a 
November 2002 letter, the Board advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  Neither the veteran nor his 
representative responded to the letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an effective date earlier than 
January 30, 1998, for his 70 percent rating for PTSD.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim for 
increase is received within a year from that date; otherwise, 
the effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

Once the veteran files a formal claim for disability 
compensation under 38 C.F.R. § 3.151, he obtains the 
procedural benefits bestowed by 38 C.F.R. § 3.155(c), which 
provides that an informal request for increase or reopening 
will be accepted as a claim.  Norris v. West, 12 Vet. App. 
413, 417 (1999).  Under the provisions of 38 C.F.R. § 
3.157(b)(1), an informal claim for increase will be initiated 
by a report of outpatient examination or hospitalization by 
VA or the uniformed services for previously established 
service-connected disabilities.  See Servello v. Derwinski, 
3 Vet. App. 196, 200 (1992) (holding that a VA examination 
report constituted an informal claim for a total disability 
rating).

In assigning the date of a VA outpatient treatment report as 
the effective date of a 70 percent rating for post-traumatic 
stress disorder, the RO essentially held that the date of the 
informal claim for increased compensation coincided with the 
date that it was first factually ascertainable that an 
increase in disability had occurred.

The question arises whether, prior to January 30, 1998, the 
record shows that disability commensurate with a 70 percent 
rating for PTSD was factually ascertainable and whether there 
were informal claims for these benefits of record, including 
any communication received from the veteran evidencing a 
belief in entitlement to that benefit.  38 C.F.R. §§ 3.1(p), 
3.157(b); Servello v. Derwinski, 3 Vet. App. at 199.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's service-connected PTSD.  Disability 
ratings are assigned in accordance with the VA Schedule for 
Rating Disabilities, and are intended to represent the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2002).

The changes included redesignation of section 4.132 as 
section 4.130, and revision of the newly redesignated section 
4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which had replaced DSM-
III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  Qualifying this rule is the 
Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997). While, in Rhodan v. West, 12 Vet. App. 55 
(1998), the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made during the pendency of the claim.

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code (DC) 9411 (for PTSD), a 70 percent evaluation 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, DC 9411 (1996).  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
could be an independent basis for granting a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, DC 9411, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders. 38 C.F.R. § 4.130 (2002).  Under those 
criteria, a 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DSM-IV).  A GAF score of 31 to 
40 denotes some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
A GAF score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 50 denotes serious symptoms or serious 
impairment in social or occupational functioning and a GAF 
score of 60 denotes moderate symptoms or moderate difficulty 
in social and occupational functioning.  

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his increased 
evaluation should be granted from December 14, 1992, when his 
claim for service connection was originally filed.  However, 
the record shows that, in October 1997, the RO granted 
service connection and a 30 percent evaluation was awarded, 
effective from December 1992.  The record further shows that, 
in December 1997, the RO received VA medical records 
regarding treatment of the veteran's service-connected 
disability, and that the records were construed by the RO as 
an informal claim for an increased rating.  In January 1998, 
the RO confirmed and continued the previously assigned 30 
percent disability rating for PTSD and notified the veteran 
in writing of the action on his claim for an increased rating 
and of his appellate rights.  However, the Board observes 
that veteran did not appeal that determination and, by 
operation of law, it became final. 

Thereafter, on November 14, 1998, the RO received the 
veteran's written claim for an increased rating for his 
service-connected PTSD.  On December 21, 1998, the RO 
received another statement from him seeking an increased 
rating and, in January 1999, his claim for a TDIU was 
received.  In a February 2000 rating action, the RO assigned 
the 70 percent disability rating and a TDIU, both effective 
from January 30, 1998.

The foregoing record plainly shows that, while the veteran 
filed a claim for service connection for PTSD in December 
1992, he first filed a claim for an increased rating for the 
service-connected PTSD in December 1997, which was denied by 
the RO in January 1998.  He did not appeal that action by 
filing a written notice of disagreement, and therefore it was 
a final decision.

The veteran did not next apply for an increased rating until 
November 14, 1998.  Under the law, the earliest proper 
effective date would have been that same date, unless it were 
factually ascertainable that an increase in disability had 
occurred within one year prior to receipt of his reopened 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Harper v. 
Brown, supra.  As discussed above, the first medical evidence 
demonstrating that it was factually ascertainable that an 
increase in the veteran's PTSD disability occurred, after 
November 14, 1997 (that is, one year prior to receipt of his 
claim for increased rating) is the January 30, 1998, VA 
medical record upon which the RO based its grant of the the 
70 percent scheduler disability rating, effective from 
January 30, 1998, nine months prior to the date of the 
request to reopen his claim.  Upon careful review of the 
record, the Board sees no reason for that determination to be 
disturbed.  There is simply no medical evidence of record 
submitted in conjunction with the veteran's claim for 
increase, between November 14, 1997, and January 29, 1998, to 
demonstrate an increase in disability attributable to the 
veteran's service-connected PTSD.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 70 
percent rating for PTSD any earlier than than that which has 
been currently assigned, i.e., January 30, 1998.

ORDER

An effective date earlier than January 30, 1998, for the 
assignment of a 70 percent disability evaluation for service-
connected post-traumatic stress disorder is denied.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

